On order of the Court, the motion to amend the application is GRANTED. The application for leave to appeal the February 22, 2018 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand for resentencing, the motion to remand for an evidentiary hearing pursuant to People v. Ginther , 390 Mich. 436, 212 N.W.2d 922 (1973), and the motion to remand for a hearing pursuant to Franks v. Delaware , 438 U.S. 154, 98 S.Ct. 2674, 57 L.Ed.2d 667 (1978), are DENIED.